Case: 21-30299   Doc# 7   Filed: 05/04/21   Entered: 05/04/21 12:39:17   Page 1 of 3
Case: 21-30299   Doc# 7   Filed: 05/04/21   Entered: 05/04/21 12:39:17   Page 2 of 3
            WHEREFORE, the Applicant prays that this court make and enter its order:
 2
            1. Authorizing the Applicant to employ Bachecki, Crom & Co., LLP, Certified Public
 3
     Accountants, as the accountant in this case;
 4
            2. Authorizing the Applicant to pay the Accountant services rendered and for the costs
 5
     and expenses advanced or incurred in the rendering of such services after a hearing duly noticed
 6
     to the Office of the United States Trustee, creditors and other parties in interest and subject to
 7
     review for reasonableness by this court, and;
 8
            3. For such other relief as may be proper.
 9
10

11
     DATED:      t!f;.$#1
                                                                   ENMANN, Trustee for the Estate
12                                                            CAPITAL, LLC

13            April 26, 2021
     DATED: ----------

14                                                      /s/ Aron M. Oliner (152373)
                                                     ARON M. OLINER
15                                                   Counsel for E. Lynn Schoenmann, Trustee
16
17

18

19

20
21
22
23
24
25
26
27
28


Case: 21-30299     Doc# 7     Filed: 05/04/21       Entered: 05/04/21 12:39:17       Page 3 of 3
